Citation Nr: 1747036	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a skin disability, other than pseudofolliculitis barbae, to include as due to Gulf War service and exposures therein.

2.  Entitlement to service connection for a disability manifested by chest pain, to include as due to Gulf War service and exposures therein.

3.  Entitlement to service connection for a bilateral hip disability, to include as due to Gulf War service and exposures therein.

4.  Entitlement to service connection for arthritis of the hands, to include as due to Gulf War service and exposures therein.

5.  Entitlement to service connection for a disability manifested by headaches, to include as due to Gulf War service and exposures therein.

6.  Entitlement to service connection for hypertension, to include as due to Gulf War service and exposures therein.
7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on reserve duty from September 2000 to January 2001, and on active duty from February 2001 to March 2006, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was previously before the Board in May 2015, where it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, along with the additional issues of entitlement to service connection for a right knee condition, a bilateral foot condition, low back pain, a left shin/calf condition, and left knee instability.  These additional claims were readjudicated by the RO in January 2016 and January 2017, and the claims were granted.  As these are considered full grants of the benefit sought on appeal, these issues are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining service connection claims have been returned to the Board for appellate review. 
The Veteran initially claimed entitlement to service connection for chest pains and for headaches.  VA treatment notes show that the Veteran was treated for not only simply "chest pain" but chest pain related to assessments of bronchitis and musculoskeletal costochondritis.  In addition, the medical evidence of record indicates that the Veteran's headaches may be related to certain underlying illnesses, including meningitis.  The Board has therefore recharacterized these issues more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The issues of entitlement to service connection for a skin disability, a disability manifested by headaches, hypertension, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has a current disability manifested by chest pain that is related to service.

2.  The probative, competent evidence is against a finding that the Veteran has a current bilateral hip disability that is related to service.

3.  The probative, competent evidence is against a finding that the Veteran has a current disability of the hands that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

2.  The criteria for establishing service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for establishing service connection for a disability of the hands have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection, Generally

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for certain chronic diseases if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Under 38 C.F.R. § 3.317, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1) (extended from December 31, 2016 by 81 Fed. Reg. 71,382 (October 17, 2016)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

The Board notes that the Veteran's military personnel records confirm service in Southwest Asia, specifically, Iraq and Saudi Arabia. 

Analysis

Service treatment records reflect that in July 2002 and July 2004 the Veteran complained of a cough and was diagnosed with bronchitis.  In May 2005 the Veteran reported chest pain.  An X-ray of the chest was normal.  After reporting chest pain on deep inspiration, the Veteran had a chest X-ray performed in September 2005 with normal results.  Pericarditis was assessed.  The Veteran reported chest pain in February 2006; he was diagnosed with bronchitis.  On a March 2006 dental medical history form the Veteran endorsed frequent chest pain as well as shortness of breath. 

In his April 2006 claim for benefits, the Veteran reported that chest pain occurred when he was performing physical training on a track.  

VA treatment records reflect that shortly after discharge from service, in May 2006, the Veteran complained of chest pain.  CT scan of the chest was negative and the Veteran was diagnosed with chest wall pain.  In August 2006 he again reported chest pain.  Chest X-ray and EKG were normal and the Veteran was diagnosed with acute bronchitis.  

The Veteran was afforded a VA General Medical Examination in June 2006.  Relevant to these claims, the Veteran reported that during service he had bilateral arthritis, chest pain, and bilateral hip pain.  With regard to chest pain, the Veteran reported he developed chest pain in August 2004 which resulted in trouble breathing.  An EKG was reportedly performed and was normal; the Veteran was given Motrin and told he had musculoskeletal pain.  He had a similar incident in May 2006; again being told he had musculoskeletal chest pain.  He reported that his hips hurt in service and that he had some imaging done that was normal.  He stated he was diagnosed with hip tendinitis in 2001.  On examination, the Veteran had a normal gait and was in no acute distress.  Pulmonary was normal without any wheezes, cough or shortness of breath.  He was extremely tender to touch to the sternum and jumped off the table with just light palpation.  Musculoskeletal examination showed normal strength in the extremities with good muscular tone and no swelling.  There was no evidence of tenosynovitis in the fingers and grip strength was normal.  Hips had normal range of motion with no evidence of objective loss of function.  Hip X-rays were normal, as was a CT of the thorax performed May 2016 secondary to chest pain.  Chest X-ray was normal the month before the examination.  The examiner concluded there was no evidence of arthritis in the hands or any functional impact.  There was a history of musculoskeletal costochondritis accounting for the chest pain.  The examiner noted this condition is usually transient.  Additionally, the examiner thought the tenderness on examination was symptom magnification and did not see any evidence of functional loss secondary to chest pain.  There were no objective findings to match the subjective complaints of previous hip pain and a diagnosis could not be rendered.  The examiner specifically noted that the Veteran had many subjective complaints that could not be objectively verified at the examination and that he felt there was some symptom magnification regarding the chest pain.  

The Veteran was provided a VA respiratory examination in December 2015.  Regarding chest pain, the examiner reported that the Veteran had acute bronchitis that resolved in 2005.  The examiner opined that this was a disease with a clear and specific etiology and diagnosis which is commonly present in a population not exposed to Southwest Asia and unrelated to a specific geographic exposure event experienced by the Veteran during service in Southwest Asia with no pulmonary residual and no indication for pulmonary function tests for there was no pulmonary disease at the time of the examination.  The examiner further opined there was no residual of a pleural/upper respiratory infection disorder.  

The Veteran was provided a series of examinations by a VA physician in September 2016.  Regarding the hips, the examiner reported a normal hip examination with no clinical diagnosis.  By history, the Veteran related that he does not have a bilateral hip issue and that prior bilateral hip pains were secondary to herpes encephalitis in February 2013.  The Veteran did not report any functional loss or impairment of the hips and examination revealed normal hip range of motion without hip pain.  

Regarding the hands, the examiner reported a normal hand examination with no clinical diagnosis.  By history, the Veteran related that he had no bilateral hand issues at the time.  Examination revealed no bilateral hand weakness, and range of motion findings were normal with no pain on examination.  The Veteran reported no functional loss or impairment.  

Regarding chest pain, the examiner reported that the Veteran had acute bronchitis that resolved in 2006.  According to the examiner there was no clinical indication for pulmonary function tests and the condition did not impact the Veteran's ability to work.  

The September 2016 Gulf War General Medical Examination report opines that there were not diagnosed illnesses for which no etiology was established regarding the hips, hands, and respiratory system.  The examiner specifically noted that there was a clear and specific etiology and diagnosis for the Veteran's past chest pain, muscle pain, and joint pain and that such was not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner further noted that it was less likely than not that any of the diagnosed disabilities were due to service as the record did not document continuity of the claimed conditions.

The examiner who performed the September 2016 examinations offered additional opinions in January 2017.  While the examiner stated that a respiratory condition was at least as likely as not incurred in service, this appears to be a typographical error when reading the document as a whole.  Specifically, the rationale for the opinion noted complaints of pleural pain later diagnosed as bronchitis.  According to the examiner, the bronchitis resolved and there were no continuing symptoms.  

The examiner further opined that chest pain, bilateral hip pain, and hand pain and weakness were not due to an undiagnosed illness or a medically unexplained chronic multisymptom illness as all of the complaints had a specific diagnosis.  

As a chronic disability is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

Service connection is also not warranted based on the Veteran's Persian Gulf service.  As noted by examiners, the Veteran's reported symptoms of chest and hip pain were attributable to known clinical diagnoses including bronchitis, musculoskeletal costochondritis, and herpes encephalitis and are neither undiagnosed illnesses nor chronic multisymptom illnesses.  The evidence does not suggest that the Veteran's hand or hip pain existed, or had intermittent periods of improvement and worsening, for 6 months or more, which is required for a grant of service connection.  38 C.F.R. § 3.317(a)(2)(ii)(4).  Moreover, objective indications of hand and hip disabilities are not present according to the examiners.  See id. at (a)(2), (a)(2)(ii)(3).  Finally, no hip, hand, or chest pain disability is shown manifest to a degree which would warrant a compensable rating.  Id. at (a)(1)(i).  Hip and hand examination showed normal range of motion without pain.  The Veteran did not have any functional impairment or loss related to his complaints.  Thus, qualifying disabilities for the purposes of 38 C.F.R. § 3.317 are not shown for any of these claim.  

Service connection cannot be granted on a direct basis.  The examinations of record reflect that the Veteran does not have current respiratory, hip, or hand disabilities, a requirement for service connection.  To the extent the Veteran had disabilities at some point during the appeal period that subsequently resolved, the Board finds that these are not related to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  The examiners found the bronchitis was acute and resolved with no continuing symptoms or residuals.  The episodes of acute bronchitis in 2006 do not represent a current disability.  Likewise, the 2006 VA examiner noted that costochondritis is transient, and such was not found on subsequent examinations.  Herpes encephalitis was not shown in service or reported by the Veteran until years later.  The examiners found these conditions were not related to military service which is supported by the other evidence of record.  

Based on the foregoing, and as there is no medical evidence in significant conflict with the VA examination reports, the most probative evidence of record is against the Veteran's claims. 

The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a disability manifested by chest pain, hip disability, or hand disability, or as to the etiology of any such disability, is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to any current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by medical professionals after examination of the Veteran and consideration of the history of the disability including the Veteran's lay statements, and as the combined opinions are supported by a clear rationale.  As explained above, objective indications of disability are required for 38 C.F.R. § 3.317.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current disability manifested by chest pain, a hip disability, or a disability of the hands that was caused or aggravated by service, to include as due to Gulf War service and exposures therein.  Thus, the claims for service connection must be denied.  


ORDER

Entitlement to service connection for a disability manifested by chest pain is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a disability of the hands is denied.


REMAND

While the Board regrets further delay, additional development is necessary to obtain an addendum opinion and/or additional VA examinations as to the Veteran's claims for entitlement to service connection for a skin disability, headaches, hypertension, hearing loss, and tinnitus.  See Barr, 21 Vet. App. at 311-312 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one).  

Skin Disability

The Veteran is currently service-connected for pseudofolliculitis barbae (PFB).  However, he asserts that he has an additional, unrelated skin disability that manifested during his active service, to include as due to Gulf War service and exposures therein.  The Board finds that an addendum opinion or, if necessary, an additional examination is necessary. 

Because the Veteran filed his claim within one year of separation from service, he was afforded a VA general medical examination in August 2006.  The Veteran reported that his arms and legs became dry and flaky soon after returning from Saudi Arabia in approximately 2003 and receiving a smallpox vaccine.  The examination did not reveal any evidence of pathological disease of the skin other than the Veteran's PFB.  

A VA skin examination was performed in August 2013.  The Veteran reported the he first complained of a skin rash on his upper right arm after a small pox injection in January 2003, which had continued to spread to other parts of his body.  Upon examination, the Veteran was observed as having eczema on his arms and anterior thighs.  

Pursuant to the Board's May 2015 remand, additional VA examinations were afforded to the Veteran in December 2015 and September 2016.  The examiners noted an October 2008 diagnosis of tinea versicolor and opined that the Veteran's dry skin was less likely than not related to his active service, noting that the Veteran was not diagnosed with his skin disability until after service.  

The Board notes however, that while the Veteran's service treatment records do not contain the aforementioned January 2003 treatment record of a small pox injection, a February 2001 treatment record does show the Veteran complaining of a skin rash, diagnosed as atopic dermatitis (eczema).  While the December 2015 VA examiner noted the Veteran's in-service assessment of eczema on his face, both opinions were based on the lack of in-service treatment for a skin condition without reference to the February 2001 treatment record.  Thus, the Board finds that both opinions are inadequate and remand is required to obtain an addendum medical opinion.  

Headaches

The Veteran asserts that he has a disability manifested by headaches that began in active service to include as due to Gulf War service and exposures therein.  The Board finds that an additional VA examination is necessary to determine the nature and etiology of the Veteran's headaches. 

An in-service dental patient medical history form, dated March 2006, notes the Veteran as reporting frequent headaches.  Upon examination prior to separation in February 2006, the Veteran expressed concern about his headaches.

Upon VA examination in August 2006, the Veteran reported that he had about 10 or 15 headaches while on active duty and was prescribed Motrin on all occasions.  He further stated that his headaches occur monthly.  The examiner diagnosed "common headaches."    

Upon VA examination again in September 2013, the examiner noted the Veteran reporting a 2004 diagnosis of tension headaches that manifests with exercise.  The Veteran also reported being treated for viral meningitis after complaining of headaches in 2011.  The examiner opined that the Veteran's headaches were less likely than not incurred in service, explaining that there was no consistent evidence of a headache condition since service.  However, upon examination, the Board notes that the examiner also noted that the Veteran had very frequent prostrating and prolonged attacks of non-migraine headache pain.  Thus, the Board finds the examiner's rationale inconsistent with the examination findings. 

Subsequent to Board remand, however, an additional examination was provided in September 2016.  While the examiner noted the Veteran as still experiencing headaches twice weekly, the examiner's opinion only discussed whether the Veteran's headaches were due to Gulf war service, and no further analysis of the etiology of the Veteran's persistent headaches was provided.  The examiner's statement that the Veteran's headaches are associated with exercise was accompanied by no rationale regarding why the headaches were not related to service.

The Board also notes that the record contains additional information not considered in the previous VA examinations as to a possible etiology of the Veteran's headaches.  A June 2012 hospital treatment record notes the Veteran as reporting headaches, mild confusion, nausea and vomiting.  Viral meningitis was diagnosed.  A benign mass was also found the same month near the Veteran's pituitary gland.  A December 2014 VA treatment record indicates a history of viral meningitis, including hospitalization in 2013.  The same treatment record notes the Veteran reporting a history of encephalitis.  A July 2015 private treatment record notes the Veteran again complaining of headaches and dizziness.  A CT scan was performed and the Veteran was diagnosed with vertigo.   

Given the above, a new VA examination and opinion is required. 

Hypertension, Hearing Loss, Tinnitus

The Board's May 2015 remand specifically stated that regardless of the requested Gulf War Registry Examination the RO must schedule the Veteran for VA examinations for all of the claimed disabilities on appeal.  Examinations were not provided in relation to hypertension, hearing loss, and tinnitus.  This should be remedied on remand.   

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any outstanding treatment records relevant to the claims for his skin and headache disabilities, as well as hypertension, hearing loss, and tinnitus.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Send the claims file to an examiner to obtain an addendum opinion with respect to the Veteran's claim of service connection for a skin disability other than pseudofolliculitis barbae.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file and, if necessary, examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin disability, to include eczema and tinea versicolor, had its onset during or is otherwise related to the Veteran's military service.  

The examiner should address the Veteran's February 2001 in-service treatment for atopic dermatitis, and his lay assertions that a rash on his arms began after an immunization injection in January 2003.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's skin disability, to include eczema and tinea versicolor, was (i) caused or (ii) aggravated (worsened beyond natural progress) by his service-connected disabilities (plantar fasciitis, pes cavus, lumbar strain, right knee tendonitis, left knee tendonitis and osteoarthritis with shin splints, left knee instability, burn scar on the right hand, and pseudofolliculitis barbae).  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by headaches, to include whether they are due to an undiagnosed illness.  Following review of the claims file and examination of the Veteran, the examiner is asked to address the following:

 a)  List all diagnosed disorders that manifest as the Veteran's headaches.  

b)  For each diagnosed disorder, the examiner should opine whether the disorder at least as likely as not (50 percent probability or greater) began during service or is otherwise related to service. 

c)  For each diagnosed disorder, the examiner should also opine as to whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond natural progress) by his service-connected disabilities (plantar fasciitis, pes cavus, lumbar strain, right knee tendonitis, left knee tendonitis and osteoarthritis with shin splints, left knee instability, burn scar on the right hand, and pseudofolliculitis barbae).

d)  If there is no diagnosis of a disability that would account for the Veteran's headaches, provide an opinion as to whether there are objective indications of a chronic disability manifesting as headaches due to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness. 

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

The examiner's attention is directed to the Veteran's in-service complaints of headaches, his history of meningitis, the benign mass discovered in 2012, as well as the Veteran's assertion that he had a history of encephalitis.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

a) If the Veteran has hypertension, the examiner should opine as to whether hypertension at least as likely as not (50 percent probability or greater) began during service or is otherwise related to service, to include service in the Persian Gulf.  

b) If the Veteran has hypertension, the examiner should opine as to whether hypertension at least as likely as not was (i) caused or (ii) aggravated (worsened beyond natural progress) by his service-connected disabilities (plantar fasciitis, pes cavus, lumbar strain, right knee tendonitis, left knee tendonitis and osteoarthritis with shin splints, left knee instability, burn scar on the right hand, and pseudofolliculitis barbae).

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  Following review of the claims file and examination of the Veteran, the examiner is asked to address the following: 

a) If the Veteran has a hearing loss disability and/or tinnitus, the examiner should opine as to whether such at least as likely as not (50 percent probability or greater) began during service or is otherwise related to service.  

b) If the Veteran has a hearing loss disability and/or tinnitus, the examiner should opine as to whether such at least as likely as not (50 percent probability or greater) was (i) caused or (ii) aggravated (worsened beyond natural progress) by his service-connected disabilities (plantar fasciitis, pes cavus, lumbar strain, right knee tendonitis, left knee tendonitis and osteoarthritis with shin splints, left knee instability, burn scar on the right hand, and pseudofolliculitis barbae).

If the Veteran has a present hearing loss disability, the examiner should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to any in-service noise exposure.  The examiner should explain the reasoning for any opinion provided.  If the examiner relies on the audiometric findings at separation in offering a negative opinion, the medical significance of such findings should be addressed as the Board is precluded from making medical findings.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for the opinion must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


